Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1, 4-10, 13-18, 20, 24-26 and 28 are currently pending and presented for examination on the merits. 
Applicant's Amendment filed on March 26, 2021 has been received and entered into the
present application.
Claims 1, 13, 20 and 28 are amended.
Claims 2-3, 11-12, 19, 21-23 and 27 are cancelled.
Applicant’s arguments, filed March 26, 2021, have been fully considered. Objection of claim 12 has been overcome due to claim cancellation. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 1, 4-10, 13-18, 20, 24-26 and 28 are under examination in the instant office action.
    Maintained/Modified Rejection Due to Claim Cancellation
Claim Rejections - 35 USC § 112(a)-Written Description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 4-10, 13-20, 24-26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the present application, the specification must provide sufficient distinctive or unique identifying characteristics for a method of treating and/or preventing gastric ulcers, said method comprising administering by injection a therapeutically effective amount of a non-aqueous liquid composition comprising: a) a first agent that is medium chain triglyceride having three fatty acids, wherein at least two of the fatty acids each have an aliphatic tail of 6-12 carbon atoms, and the medium chain triglyceride has a viscosity at 20C of between 20 mPa .s  and 70 mPA.s; and b) a second agent that is a proton pump inhibitor or pharmaceutically or veterinary acceptable salt, wherein the gastric ulcer is equine gastric ulcer syndrome; and the composition is adapted for sustained release of a therapeutically effective amount of the proton inhibitor to a subject in need thereof.  Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic In re Gosteli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed method is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims of the instant invention are directed to a method of treating and/or preventing gastric ulcers, said method comprising administering by injection a therapeutically effective amount of a non-aqueous liquid composition comprising: a) a first agent that is medium chain triglyceride having three fatty acids, wherein at least two of the fatty acids each have an aliphatic tail of 6-12 carbon atoms, and the medium chain triglyceride has a viscosity at 20C of between 20 mPa .s  and 70 mPA.s; and b) a second agent that is a proton pump inhibitor or pharmaceutically or veterinary acceptable salt, wherein the gastric ulcer is equine gastric ulcer 
It appears that there is no evidence whether the method as claimed would have been able to effectively prevent and treat equine gastric ulcer syndrome in horses with the instantly claimed non-aqueous liquid composition. The as-filed specification demonstrate the F3 formulation when administered intramuscularly to horse is capable of increasing the pH and treats existing equine squamous and glandular ulcers. Thus, the specification fails to describe the structure and activity for the claimed composition for treating and preventing, equine gastric ulcer syndrome by administration instantly claimed composition. Applicant demonstrates administration of formulation F3 was capable of increasing the pH and thus treat existing equine squamous and glandular ulcers. However, there is no evidence whether any other proton inhibitor would have been capable to treat existing equine squamous and glandular ulcers and increase the pH. 
(5) Method of making the claimed invention:  

Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
Therefore, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to make and possibly use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must 
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). 
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention.
Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive.
Applicant argues that: 
The treatment of each of these type of gastric ulcers --squamous ulcers and glandular ulcer—using the claimed methods are described and exemplified in the present specification. 
Examiner’s Response:
The examiner has considered Applicant arguments however finds them not persuasive at the present time. The amendments to the claims have addressed two aspects of the previous Written Description rejection, however a third item still unresolved by the amendments field on March 21, 2021.  The as-filed specification refers to Formulation F3 was administered by intramuscular injection into the neck muscle of the horse subjects providing a total dose of 2000 mg of omeprazole (20 ml). The impact of intramuscular omeprazole on gastric pH can be appreciated by examining two important indices; the % time that gastric pH exceeds 4 (a widely accepted threshold required for ulcer healing), and the median daily pH (as calculated from the continuous daily recording). However, the specification does not demonstrate whether any other type of formulation including a different proton inhibitor other than omeprazole would have been capable of treating equine gastric ulcer syndrome. The state of the prior art demonstrates that currently there is a single FDA approved treatment of equine gastric ulcers. The current acceptable treatment is an oral omeprazole paste (see Horse Repost; October 2012). The state of the art does not provide support or evidence that other proton inhibitors would have been capable of treating equine gastric ulcers. 
Conclusion
	Rejection of claims 1, 4-10, 13-18, 20, 24-26 and 28 is proper.
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627